KRAMER LEVIN NAFTALIS & FRANKEL llp Jules Buchwald Counsel Phone212-715-7507 Fax212-7158036 jbuchwald@KRAMERLEVIN.com December 3, 2009 VIA EDGAR Securities and Exchange Commission 100 F Street N.E. Washington, DC 20549 Re: Conestoga Funds Post-Effective Amendment No. 10 File Nos. 333-90720; 811-21120 Ladies and Gentlemen: We are filing via EDGAR, on behalf of Conestoga Funds (“Registrant”), and pursuant to the Securities Act of 1933, as amended (the “Securities Act”), and the Investment Company Act of 1940, as amended, Post-Effective Amendment No. 10 to Registrant’s Registration Statement on Form N-1A.This filing is being madeon behalf of Registrant’s Conestoga Small Cap Fund and Institutional Advisors LargeCap Fund in order to meet the amended prospectus disclosure requirements and new summaryprospectus delivery option. This amendment is being filed pursuant to Rule 485(a) under the Securities Act, and it is proposed that it will become effective February 1, 2010.If you have any questions concerning this filing, please call me at 212-715-7507 or Dana DeVivo at 212-715-9348. Very truly yours, Jules Buchwald cc: James D. King W.
